267 U.S. 403
45 S.Ct. 237
69 L.Ed. 682
CHICAGO, M. & ST. PAUL RY. CO.v.UNITED STATES.
No. 83.
Argued and Submitted Dec. 4, 1924.
Decided March 2, 1925.

Mr. Benjamin Carter, of Washington, D. C., for appellant.
Mr. Blackburn Esterline, of Washington, D. C., and The Attorney General, for the United States.
Mr. Justice BUTLER delivered the opinion of the Court.


1
Appellant brought this action, October 29, 1917, to recover the amounts by which freight charges on certain materials transported over its railroad were reduced by the application of government land grant rates. All the freight was transported on government bills of lading, and moved in whole or in part by the use of appellant's land-aided lines of railroad. road. The shipments, including coal, sand, cement, piling, and lumber, were made in the years 1909 to 1916, inclusive. Some of appellant's lines of railroad were constructed by the aid of land granted by an Act of Congress of May 12, 1864, § 3, c. 84, 13 Stat. 73. See Lake Superior & Mississippi R. R. Co. v. United States, 93 U. S. 442, 23 L. Ed. 965; Act of August 5, 1882, c. 390, 22 Stat. 261. The appellant deemed the United States to be entitled to have its property transported over such lines at 50 per cent. of the tariff rates. Two of appellant's lines of railroad in Minnesota were constructed by the aid of land granted by an Act of Congress of July 4, 1866, § 3, c. 168, 14 Stat. 88. Appellant made no charges for the shipments that moved over these lines. Appellant alleged that when it received and transported such freight it believed it belonged to the United States, and had no intimation that the shipments were private property until the latter part of 1916. The Court of Claims held that all the shipments belonged to the United States, and that it was entitled to transportation of its property at 50 per cent. of the tariff rates on the aided lines first above referred to, and to free transportation on those last mentioned, and found that it was not shown whether appellant was informed as to the title to the property.


2
The court further found that in every instance appellant made out and presented freight bills to the government for the net charges after making proper land grant deductions, and that the payment of the full amount so claimed was made and accepted without protest. Appellant is not entitled to recover. Louisville & Nashville R. R. v. United States (decided this day) 267 U. S. 395, 45 S. Ct. 233, 69 L. Ed. ——, and cases cited.


3
Judgment affirmed.